C. Allen, J.
The second count of this indictment contains everything necessary in an indictment for conspiracy, according to the strictest rules. The intention to cheat and defraud Goodnow, the conspiracy to do so, the property out of which he was to be cheated, the false and fraudulent pretences by means of which the fraud was to be accomplished, are all fully set forth; and the defendant is connected with them all. A conspiracy to cheat and defraud one out of his property by means of false and fraudulent pretences, is an indictable offence of itself. *567It is not necessary to set out any overt acts, or any actual injury to the person intended to be defrauded, or any denial in detail of the truth of the various false pretences; the general statement that the pretences were false and fraudulent is sufficient. We have been referred to no case which lends any support to the grounds of objection taken in the brief which has been submitted in behalf of the defendant Mosher. The form of indictment is in accordance with that given in 2 Archb. Crim. Pr. & Pl. 615. See also Commonwealth v. Hunt, 4 Met. 111; Commonwealth v. Eastman, 1 Cush. 189; Commonwealth v. Shedd, 7 Cush. 514; Commonwealth v. Wallace, 16 Gray, 221; Commonwealth v. Walker, 108 Mass. 309; Commonwealth v. Waterman, 122 Mass. 43, 57; 2 Bishop Cr. Proc. § 204 seq.

Exceptions overruled.